Citation Nr: 1516016	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for bilateral leg neuropathy.

6.  Entitlement to service connection for frostbite of the feet.

7.  Entitlement to service connection for bilateral shoulder disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  He also had active duty for training in the Army National Guard from September 1959 to March 1960 and from July 1961 to August 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2012 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a low back disability, entitlement to service connection for right knee disability, entitlement to service connection for bilateral leg neuropathy, and entitlement to service connection for frostbite of the feet are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2012 Travel Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement service connection for a bilateral shoulder disability, hypertension, and an eye disability.

2.  An unappealed August 2008 Board decision denied service connection for bilateral hearing loss.

3.  Evidence received since the August 2008 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for a bilateral shoulder disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to service connection for an ey disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
4.  The August 2008 Board decision, which denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. §§ 20.110 (2014). 

5.  The evidence received subsequent to the August 2008 Board decision denying service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the November 2012 Travel Board hearing, has withdrawn his appeal for the issues of entitlement to service connection for a bilateral shoulder disability, hypertension, and an eye disability.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these three issues.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claim for service connection for bilateral hearing loss.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100 (2014). 

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers."  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

Historically, the Board notes that in a January 2004 rating decision the RO denied service connection for bilateral hearing loss.  The Veteran appealed the decision and in August 2008, the Board denied service connection for bilateral hearing loss.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's August 2008 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

In the August 2008 Board decision, the Board denied the claim for service connection for bilateral hearing loss because there was no evidence of any hearing loss disability in service or until many years after service, and there was no competent medical opinion that related the current bilateral hearing loss to active duty.  

The evidence added to the record since the August 2008 Board decision which denied the Veteran's claim for service connection for bilateral hearing loss includes the Veteran's November 2012 Board hearing testimony that his hearing loss began during service, his statement at the October 2009 VA examination that he has had hearing loss since 1961, and his testimony that he now wears hearing aids.  

This newly submitted evidence is new in that it was not of record at the time of the August 2008 denial of the claim.  Additionally, it is material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Specifically, this newly submitted evidence includes the Veteran's statements that his hearing loss was present in service and has been present since 1961.  In this regard, the Board notes that in determining whether the low threshold set forth in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  This new evidence reflects the Veteran's own statements of continuity of symptomatology which had not been made at the time of the prior denial as well as evidence of worsening hearing in that hearing aids needed to be prescribed.  Notably, at the time of the last final prior denial, the Veteran, in his May 2008 VA Form 9, indicated that his hearing loss had a gradual onset and he did not state that he noticed decreased hearing in service that continued ever since.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing disability.


ORDER

The appeal of the issue of entitlement to service connection for a bilateral shoulder disability is dismissed.

The appeal of the issue of entitlement to service connection for hypertension disability is dismissed.

The appeal of the issue of entitlement to service connection for an eye disability is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the claim is granted to this extent.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the claim of entitlement to service connection for bilateral hearing loss, the Board notes that the Veteran underwent VA examinations and medical opinions were obtained in November 2007 and October 2009.  Both opinions are against the claim and are based upon the fact that the Veteran's hearing was within normal limits at the time of service separation, as well as the lack of any frequency specific testing from the year after service.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  It would have been helpful if the examiner brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

Based on the foregoing, the Board finds that the Veteran's claim for service connection for bilateral hearing loss should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the October 2009 VA examiner, or suitable substitute, for the purpose of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

With respect to the Veteran's claims for service connection for a low back disability and neuropathy of the lower extremities, the Board notes that the Veteran does not contend that he sought treatment for these disabilities in service.  Instead, he claims that his low back disability is the result of carrying heavy equipment in service.  He testified that he had back pain in service but did not seek treatment.  The current VA treatment records reflect that the Veteran has been seen for complaints of back pain, and complaints of bilateral lower extremity paresthesias.  At the Board hearing the Veteran testified that he has had back problems essentially since the year following service.

Initially, the Board notes that the Veteran has testified that he received private treatment for his back disability, to include two surgeries.  No private treatment records are contained in the claims file.  As such, on remand, the Veteran should be given the opportunity to submit such records or submit authorization for VA to obtain such records.

While the service treatment records indeed confirm the Veteran's statements that he sought no treatment for his back during service, the Veteran is competent to report having carried and lifted heavy gear, to include 30 caliber machine guns during service (as the Veteran testified to at the Board hearing).  In this regard, the Veteran's DD Form 214 indicates that his military occupational specialty was basic field artillery.  As such, his account of carrying heavy equipment is consistent with his duties in service.  Further, the VA treatment records reflect that the right lower extremity paresthesias may be related to the back pain and the lower extremity neuropathy may be related to diabetes mellitus.   

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran in this case has not been afforded a VA examination in conjunction with his claims of entitlement to service connection for a low back disability and neuropathy of the lower extremities.  Based upon the above, a VA examination is warranted.

At the Travel Board hearing, the Veteran testified that he saw a Dr. A.G. at the VA Medical Center (VAMC) in Birmingham, Alabama.  The claims file only contains VA treatment records from the VAMC in Montgomery, Alabama, dating to July 2011.  Because these records from the VAMC in Birmingham are not in the claims file, it is impossible to tell whether they may be relevant to all potential claims.  As such, a remand is required in order to obtain all available VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his disabilities on appeal, to include the two back surgeries he underwent.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B).

2.  Obtain copies of the Veteran's VA treatment records from the VA Medical Center in Montgomery, Alabama dated from July 2011 to the present, as well as all VA treatment records from the VA Medical Center in Birmingham, Alabama, and associate them with the claims file.

3.  Return the claims file, to include a copy of this remand, to the examiner who conducted the October 2009 VA audio examination, if the examiner is available.  The examiner must review the claims file and provide an opinion on the following: 

Regardless of the lack of any bilateral hearing loss shown at service separation, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)? 

The examiner must discuss the Veteran's in-service noise exposure as an artilleryman without hearing protection, as well as his post-service noise exposure working in a textile factory using cotton balls for hearing protection.  The examiner must also address the Veteran's report of ongoing hearing loss since service.

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the October 2009 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current back disability and neurological disability of the lower extremities.  The examiner should provide a diagnosis of all current disabilities of the spine and neurological disabilities of the lower extremities, to include the currently diagnosed neuropathy and paresthesias.  The examiner should opine as to whether any currently diagnosed back disability is at least as likely as not (50 percent or greater) related to military service.

If any current back disability is determined to be etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral lower extremity disability (to include the currently diagnosed paresthesias and neuropathy of the lower extremities) is a neurological manifestation of the back disability.  In providing such opinion, the examiner should discuss the February 2011 VA treatment record assessing "back pain and severe RLE paresthesias" and the February 2011 VA EMG/NCV note finding sensory motor peripheral neuropathy of severe severity due to a diabetic neuropathy."

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed. 

For the limited purposes of this examination, the examiner should consider as credible the Veteran's account of having carried and lifted heavy equipment during service and his account of back pain during service and ever since 1965.  

All opinions expressed should be accompanied by complete rationales.

5.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim(s).  See 38 C.F.R. § 3.655 (2014).  
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


